                                                  December 11, 2019

VIA ECF and EMAIL                                        USDC SDNY
Hon. Lorna G. Schofield                                  DOCUMENT
United States District Judge                             ELECTRONICALLY FILED
                                                         DOC #:
Southern District of New York
                                                         DATE FILED: 12/11/2019
40 Foley Square
New York, NY 10007
                                           Re:    United States v. Lina Zhitnik
                                                  16 Cr. 763 (LGS)
Dear Judge Schofield:

I write to respectfully request permission for my client, Lina Zhitnik, to travel, with her
husband, to Boston, MA. The purpose of the trip is pick up their daughter from college
and drive her back to Brooklyn for the winter recess.

With your Honor’s permission, Ms. Zhitnik hopes to ______________________________
                                                   leave Brooklyn on the morning of
December   20, 2019 – returning the same evening.
_____________________________________________

I have shared this information with AUSA David Lewis and PTS Officer Andrew Kessler-
Cleary and neither has any objection to Ms. Zhitnik’s proposed travel plans.

       The Court’s attention to this request is greatly appreciated.

                                           Respectfully submitted,

                                                  /s/

                                           Susan G. Kellman

cc:    Andrew Kessler-Cleary, PTSO Application Granted. The Clerk of the Court is directed
       AUSA David Lewis            to terminate the letter motion at docket number 708.

       Lina Zhitnik                     Dated: December 11, 2019
                                        New York, New York
